                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                   :   Chapter 11
In re                                                              :
                                                                   :   Case No. 17-12307 (BLS)
                                           1
M & G USA Corporation, et al.,                                     :
                                                                   :   Jointly Administered
Debtors.                                                           :
                                                                   :   Objection Date: December 10, 2018 at 4:00 p.m.
                                                                   :   Hearing Date: Only if objections are filed


     TWELFTH MONTHLY FEE APPLICATION OF COLE SCHOTZ P.C.,
      DELAWARE CO-COUNSEL AND CONFLICTS COUNSEL TO THE
OFFICIAL COMMITTEE OF UNSECURED CREDITORS, FOR ALLOWANCE OF
    COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE
      PERIOD FROM OCTOBER 1, 2018 THROUGH OCTOBER 31, 2018

Name of Applicant:                                        COLE SCHOTZ P.C.

Authorized to provide professional
services to:                                              The Official Committee of Unsecured Creditors

Date of retention:                                        January 2, 2018 nunc pro tunc to November 13, 2017

Period for which compensation
and reimbursement is sought:                              October 1, 2018 Through October 31, 2018

Amount of compensation sought as
actual, reasonable and necessary:                         $11,504.80 (80% of $14,381.00)

Amount of expense reimbursement
sought as actual, reasonable and necessary:               $1,535.98

This is a:                                                Twelfth Monthly Application




1
            The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
            numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236),
            M & G Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195),
            Mossi & Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812),
            M & G USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and
            Indo American Investments, Inc. (9208). The Debtors’ noticing address in these chapter 11 cases is 450
            Gears Road, Suite 240, Houston, Texas 77067.




57321/0001-16434839v2
  Prior Applications:

 Application               Date           Period               Requested             Authorized Fees
                           Filed         Covered             Fees/Expenses              Expenses
 1st Application          1/17/18    11/13/17-11/30/17   $186,480.50/$1,599.70    $186,480.50/$1,599.70
2nd Application           1/29/18     12/1/17-12/31/17   $212,368.00/$42,341.77   $212,368.00/$42,341.77
3rd Application           3/09/18      1/1/18-1/31/18     $108,199.50/$915.87      $108,199.50/$915.87
4th Application           4/12/18      2/1/18-2/28/18    $118,455.00/$6,123.14    $118,455.00/$6,123.14
5th Application           4/27/18      3/1/18-3/31/18    $217,385.50/$4,086.05    $217,385.50/$4,086.05
6th Application           5/24/18      4/1/18-4/30/18    $107,628.00/$3,746.77    $107,628.00/$3,746.77
7th Application            7/6/18      5/1/18-5/31/18    $179,046.50/$5,500.37    $143,237.20/$5,500.37
8th Application           8/17/18      6/1/18-6/30/18     $45,194.00/$1,849.76     $36,155.20/$1,849.76
9th Application           8/29/18      7/1/18-7/31/18     $69,506.50/$3,161.66     $55,605.20/$3,161.66
10th Application          10/10/18     8/1/18-8/31/18      $20,604.50/$937.00       $16,483.60/$937.00
11th Application          10/17/18     9/1/18-9/30/18      $23,317.00/$893.71       $18,653.60/$893.71




  57321/0001-16434839v2
                                           M & G USA CORPORATION, et al.

                                 SUMMARY OF BILLING BY PROFESSIONAL
                                OCTOBER 1, 2018 THROUGH OCTOBER 31, 2018

          Name of                 Date of Bar      Position with the       Hourly Billing       Total Billed          Total
         Professional             Admission          Applicant and            Rate1               Hours            Compensation
           Person                                  Number of Years
                                                    in that Position
J. Kate Stickles                      1990         Member                      $765.00                  12.70            $9,715.50
                                                   (Bankruptcy)
                                                   (since 2008)
David R. Hurst                        1998         Member                      $690.00                     2.3           $1,587.00
                                                   (Bankruptcy)
                                                   (since 2013)
Daniel F. Geoghan                     1999         Member                      $630.00                    0.50               $315.00
                                                   (Bankruptcy)
                                                   (since 2013)
Anthony Cortez                        N/A          Litigation Supp.            $405.00                    0.10                $40.50
                                                   (N/A)
Pauline Z. Ratkowiak                  N/A          Paralegal                   $295.00                    1.10               $324.50
                                                   (since 2008)
John Whitworth                        N/A          Paralegal                   $205.00                  11.70            $2,398.50
                                                   (since 2018)
                                         TOTALS                                                         28.40           $14,381.00

                                                                                                     Blended Rate: $506.37




     1
                 The rate represents the regular hourly rate for each attorney and paraprofessional who rendered legal
                 services. All hourly rates are adjusted by Cole Schotz P.C. on a periodic basis (the last such adjustment
                 occurred on September 1, 2018).


     57321/0001-16434839v2
                                   M & G USA CORPORATION, et al.

                            COMPENSATION BY PROJECT CATEGORY
                           OCTOBER 1, 2018 THROUGH OCTOBER 31, 2018

                        Project Category              Total Hours     Total Fees

Case Administration                                      1.30               $565.00
Cash Collateral and DIP Financing                        1.90             $1,453.50
Committee Matters and Creditor Meetings                  0.90               $636.00
Disclosure Statement/Voting Issues                       4.00             $3,060.00
Fee Application Matters/Objections                       14.90            $5,436.00
Litigation/ General (Except Automatic Stay Relief)       0.60               $355.50
Preparation for and Attendance at Hearings               1.30               $714.50
Reorganization Plan                                      2.10             $1,606.50
Retention Matters                                        1.30               $477.50
Budgeting (Case)                                          0.10               $76.50
        TOTAL                                            28.40           $14,381.00




57321/0001-16434839v2
                               M & G USA CORPORATION, et al.

                                   EXPENSE SUMMARY
                        OCTOBER 1, 2018 THROUGH OCTOBER 31, 2018

            Expense Category            Service Provider       Total Expenses
                                         (if applicable)
Court Conference Call                       CourtCall                     $30.00
Court Fees                                                                 $1.40
Data Host Fees                          Cole Schotz P.C.                 $537.00
Deposition Transcripts                      Reliable                     $303.60
Outside Printing                          Parcels, Inc.                  $662.98
Photocopying/Printing/Scanning                                             $1.00
(10 pages @ $.10/page)
TOTAL                                                                   $1,535.98




                                          3
57321/0001-16434839v2
                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                   :   Chapter 11
In re                                                              :
                                                                   :   Case No. 17-12307 (BLS)
                                           1
M & G USA Corporation, et al.,                                     :
                                                                   :   Jointly Administered
Debtors.                                                           :
                                                                   :   Objection Date: December 10, 2018 at 4:00 p.m.
                                                                   :   Hearing Date: Only if objections are filed


       TWELFTH MONTHLY FEE APPLICATION OF COLE SCHOTZ P.C.,
        DELAWARE CO-COUNSEL AND CONFLICTS COUNSEL TO THE
    OFFICIAL COMMITTEE OF UNSECURED CREDITORS, FOR ALLOWANCE
     OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE
        PERIOD FROM OCTOBER 1, 2018 THROUGH OCTOBER 31, 2018

                        Cole Schotz P.C. (the “Applicant” or “Cole Schotz”), Delaware co-counsel and

conflicts counsel to the Official Committee of Unsecured Creditors (the “Committee”) of M & G

USA Corporation and each of its affiliated debtors and debtors-in-possession (collectively, the

“Debtors”) in the above-captioned chapter 11 cases, hereby applies (the “Application”), pursuant to

sections 330 and 331 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the

“Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) and Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure of the United

States Bankruptcy Court for the District of Delaware (the “Local Rules”), for allowance of

compensation for services rendered and reimbursement of expenses for the period from October 1,

2018 through October 31, 2018 (the “Application Period”), and respectfully represents as follows:



1
            The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
            numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236),
            M & G Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195),
            Mossi & Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812),
            M & G USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and
            Indo American Investments, Inc. (9208). The Debtors’ noticing address in these chapter 11 cases is 450
            Gears Road, Suite 240, Houston, Texas 77067.




57321/0001-16434839v2
                                       JURISDICTION AND VENUE

                        1.   The Court has jurisdiction to consider the Application pursuant to

28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is

proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                        2.   The statutory predicates for the relief sought herein are sections 330 and

331 of the Bankruptcy Code. Such relief also is warranted under Bankruptcy Rule 2016 and

Local Rule 2016-2.

                                              BACKGROUND

A.          The Chapter 11 Cases

                        3.   On October 24, 2017 (the “Polymers Petition Date”), Debtor M&G

Polymers USA, LLC (“M&G Polymers”) filed a voluntary petition for relief under chapter 11 of

the Bankruptcy Code and, thereafter, on October 30, 2017 (the “Petition Date”), each of the other

Debtors commenced chapter 11 cases before this Court (together with the chapter 11 case of

M&G Polymers, the “Chapter 11 Cases”).

                        4.   The Debtors are continuing in possession of their properties and are

managing their businesses as debtors-in-possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

                        5.   An Official Committee of Unsecured Creditors (the “Committee”) was

appointed in these Chapter 11 Cases on November 13, 2017 [Docket No. 146].

B.          The Retention of Cole Schotz

                        6.   On December 13, 2017, the Committee applied [Docket No. 480] to the

Court for an order authorizing it to retain and employ Cole Schotz as its counsel and conflicts

counsel, nunc pro tunc to November 13, 2017. On January 2, 2018, the Court entered an order

[Docket No. 588] authorizing such retention.

                                                       2
57321/0001-16434839v2
C.          The Interim Compensation Order

                        7.   On December 1, 2017, the Court entered an Order Establishing Procedures

for Interim Compensation and Reimbursement of Professionals [Docket No. 308] (the “Interim

Compensation Order”),2 which sets forth the procedures for interim compensation and

reimbursement of expenses in these cases. Specifically, the Interim Compensation Order

provides that a Professional may file and serve a Monthly Fee Application on or after the fifth

day of each month following the month for which compensation is sought. Provided that there

are no objections to the Monthly Fee Application filed within twenty-one (21) days after the

service of a Monthly Fee Application, the Professional may file a certificate of no objection with

the Court, after which the Debtors are authorized to pay such Professional eighty percent (80%)

of the fees and one-hundred percent (100%) of the expenses requested in such Monthly Fee

Application. If an objection is filed to the Monthly Fee Application, then the Debtors are

authorized to pay 80% of the fees and 100% of the expenses not subject to objection.

                                             RELIEF REQUESTED

                        8.   Pursuant to the Interim Compensation Order and section 331 of the

Bankruptcy Code, Cole Schotz is seeking compensation in the amount of $11,504.80, which is

equal to eighty percent (80%) of the $14,381.00 in fees for professional services rendered by

Cole Schotz during the Application Period. This amount is derived solely from the applicable

hourly billing rates of Cole Schotz’s personnel who rendered such services to the Committee. In

addition, Cole Schotz is seeking reimbursement of expenses incurred during the Application

Period in the amount of $1,535.98.



2
            Capitalized terms not defined herein shall have the meanings ascribed to them in the Interim Compensation
            Order.



                                                           3
57321/0001-16434839v2
A.          Compensation Requested

                        9.    Attached hereto as Exhibit A is a detailed itemization, by project category,

of all services performed by Cole Schotz with respect to the Chapter 11 Cases during the

Application Period. This detailed itemization complies with Del. Bankr. L.R. 2016-2(d) in that

each time entry contains a separate time allotment, a description of the type of activity and the

subject matter of the activity, all time is billed in increments of one-tenth of an hour, time entries

are presented chronologically in categories, and all meetings or hearings are individually

identified.

                        10.   The attorneys and paraprofessionals who rendered services related to each

category are identified in Exhibit A, along with the number of hours for each individual and the

total compensation sought for each category.3

B.          Expense Reimbursement

                        11.   Cole Schotz incurred out-of-pocket expenses during the Application

Period in the amount of $1,535.98. Attached hereto as Exhibit B is a description of the expenses

actually incurred by Cole Schotz in the performance of services rendered as counsel to the

Committee. The expenses are broken down into categories of charges, including among other

things, the following charges: photocopying, scanning and printing, telecopy, document retrieval,

filing fees, third party conference calls, computerized legal research, messenger service, postage,

transcripts, working meals, and other non-ordinary expenses.4




3
            In accordance with Del. Bankr. L.R. 2016-2(d)(ix), Cole Schotz reduces its request for compensation of
            non-working travel by 50% of the normal rate.
4
            In accordance with Del. Bankr. L.R. 2016-2(e)(iii), Cole Schotz does not charge more than $0.10 per page
            for photocopies, does not charge for incoming facsimile transmissions, and does not charge more than
            $0.25 per page for outgoing facsimiles. Applicant does not surcharge for computerized research.



                                                          4
57321/0001-16434839v2
                                         VALUATION OF SERVICES

                        12.    Attorneys and paraprofessionals of Cole Schotz have expended a total of

28.40 hours in connection with this matter during the Application Period.

                        13.    The amount of time spent by each of the professionals providing services

to the Committee for the Application Period is set forth in Exhibit A. The rates are Cole

Schotz’s normal hourly rates of compensation for work of this character. The reasonable value

of the services rendered by Cole Schotz for the Application Period as counsel for the Debtor in

this case is $14,381.00.

                        14.    Cole Schotz believes that the time entries included in Exhibit A attached

hereto and the expense breakdown set forth in Exhibit B attached hereto are in compliance with

the requirements of Local Rule 2016-2.

                        15.    In accordance with the factors enumerated in 11 U.S.C. § 330, the amount

requested is fair and reasonable given (a) the complexity of this case, (b) the time expended,

(c) the nature and extent of the services rendered, (d) the value of such services, and (e) the costs

of comparable services other than in a case under this title.

                                            NO PRIOR REQUEST

                        16.    No prior request for the relief sought in the Application has been made to

this or any other court.

                              CERTIFICATE OF COMPLIANCE AND WAIVER

                        17.    The undersigned representative of Cole Schotz certifies that he has

reviewed the requirements of Local Rule 2016-2 and that the Application substantially complies

with that Local Rule. To the extent that the Application does not comply in all respects with the

requirements of Local Rule 2016-2, Cole Schotz believes that such deviations are not material

and respectfully requests that any such requirements be waived.

                                                        5
57321/0001-16434839v2
                                               CONCLUSION

                        WHEREFORE, Cole Schotz P.C. respectfully requests that the Court enter an

Order: (i) granting the Application and authorizing (a) allowance of compensation in the amount

of $11,504.80 (80% of $14,381.00) for professional services rendered, and (b) reimbursement for

actual and necessary costs in the amount of $1,535.98; (ii) directing payment by the Debtors of

the foregoing amounts; and (iii) granting such other and further relief as the Court deems just and

proper.


Dated: Wilmington, Delaware
       November 19, 2018

                                                    COLE SCHOTZ P.C.


                                                     /s/ David R. Hurst
                                                    J. Kate Stickles (No. 2917)
                                                    David R. Hurst (No. 3743)
                                                    500 Delaware Avenue, Suite 1410
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 652-3131
                                                    Facsimile: (302) 652-3117
                                                    kstickles@coleschotz.com
                                                    dhurst@coleschotz.com

                                                    Counsel for the Official Committee of
                                                    Unsecured Creditors




                                                       6
57321/0001-16434839v2
